Exhibit 99.1 Jamba, Inc. Announces Receipt of Nasdaq Staff Determination Letter and Intent to Request Hearing FRISCO, Texas— September 19, 2017—Jamba, Inc. (Nasdaq: JMBA) (the “Company”) announced that it received a letter from the Staff of the Listing Qualifications Department of the Nasdaq Stock Market (“Nasdaq”) notifying the Company that since it remains delinquent in filing its Annual Report on Form 10-K for the fiscal year ended January 3, 2017 (the “Form 10-K”) and its Quarterly Reports on Form 10-Q for the quarterly periods ended April 4, 2017 and July 4, 2017 (the “Form 10-Qs”), it has not regained compliance with Nasdaq Listing Rule 5250(c)(1) (the “Rule”), which requires timely filing of periodic reports with the Securities and Exchange Commission (the “SEC”).Previously, Nasdaq granted the Company an extension until September 18, 2017 to file all delinquent periodic reports.As described in the letter, as a result of the continued delinquency, the Company’s common stock is subject to delisting unless the Company timely requests a hearing before a Nasdaq Hearings Panel (the “Panel”). The Company fully intends to timely request a hearing before the Panel to present its plan for regaining compliance with the Rule and request continued listing pending its return to compliance.The hearing request automatically stays the delisting for a period of 15 calendar days from the date of the deadline to request a hearing.The Company will present to the Panel, which will make a decision based on the plan for regaining compliance submitted and the Company’s presentation, to grant the Company an extension of time within which to regain compliance with the Rule for a period of up to 360 days from the original due date of the Company’s first late filing. As previously disclosed, the delay in completion of the Company’s financial statements was primarily caused by significant changes in the Company’s business model, leadership and key personnel, and the relocation of corporate office in 2016. These changes resulted in a significant increase in non-routine transactions and impacted certain routine processes needed to effectively accumulate and present consolidated financial results. About Jamba, Inc.
